Citation Nr: 1444467	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a right ear hearing loss disability and assigned a noncompensable evaluation effective April 14, 2011; and denied service connection for a left ear hearing loss disability.

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 videoconference hearing, and a transcript of this hearing is of record.

In February 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the Appeals Management Center (AMC), on behalf of the RO in Houston, Texas, issued a May 2014 rating decision granting service connection for a left ear hearing loss disability effective April 14, 2011; and continuing the noncompensable evaluation for a bilateral hearing loss disability.  The Veteran continues to appeal for a higher evaluation for a bilateral hearing loss disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  As service connection for a left ear hearing loss disability has been granted, the Board has recharacterized the issue on appeal as reflected on the title page.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.



FINDING OF FACT

The Veteran has at worst, Level I hearing in the right ear and Level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA audiological examinations in July 2011 and May 2014 for his bilateral hearing loss.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his bilateral hearing loss has worsened since the May 2014 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, the RO, in July 2011 and May 2014 rating decisions, granted service connection for a right ear hearing loss disability and a left ear hearing loss disability, respectively, and assigned a noncompensable evaluation, pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, effective April 14, 2011.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

The Veteran testified at his April 2012 Board hearing that he stopped going to lunches, because he could not understand the conversations.  He reported that he did not use hearing aids.  He asserts that his hearing loss is more disabling than his current noncompensable evaluation reflects.  

The July 2011 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 30, 30, 30, and 45 dB, respectively, for an average over the four frequencies of interest of 33.75 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 30, 20, 25, and 35 dB, respectively, for an average over the four frequencies of interest of 27.5 dB.  Speech audiometry, using the CNC Maryland CNC word list, revealed speech recognition scores of 92 percent in the right ear and 96 percent in the left ear.  These results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2011 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  

The Veteran indicated that the examination results of his July 2011 VA examination may not accurately reflect his hearing loss disability.  See April 2012 Board hearing transcript.  As such, the Veteran was afforded another VA examination in May 2014.  Test results of puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 30, 30, 40, and 50 dB, respectively, for an average over the four frequencies of interest of 38 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 30, 30, 30, and 40 dB, respectively, for an average over the four frequencies of interest of 33 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 94 percent in the right ear and 94 percent in the left ear.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2014 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  

The July 2011 and May 2014 audiological test results do not provide for the assignment of a compensable evaluation for the Veteran's bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the July 2011 VA examiner noted that the Veteran's bilateral hearing loss had a mild effect on his usual occupation and daily activities, whereby, the Veteran, without amplification, may have difficulty understanding verbal instructions or requests and difficulty communicating with family and friends.  The May 2014 VA examiner noted that the Veteran's bilateral hearing loss had no impact on his daily life, including his ability to work.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss is worse than the noncompensable evaluation assigned and that he is entitled to a compensable evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's bilateral hearing loss was more or less severe during the appeal period than is otherwise discussed above.

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a compensable evaluation must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech in the presence of background noise) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak, supra.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Veteran is service-connected for bilateral hearing loss and tinnitus, alone. He is adequately compensated for his resultant symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


